McLaughry, P. J.,
— Mrs. George Kinda filed exception to the first and partial account of William D. Gordon, Secretary of Banking, in possession of the Dollar Title and Trust Company, of Sharon, Pa.
The facts do not seem to be denied that John J. Buday, manager of the foreign department of the Dollar Title and Trust Company, took for collection from Mrs. George Kinda notes in the amount of $1417.80, the notes becoming due on November 10, 1930, and that John J. Buday was to collect the payments on these notes and turn the money over to Mrs. George Kinda when collected, the said Mrs. George Kinda having no account with the Dollar Title and Trust Company.
On November 12, 1930, John J. Buday collected $478.77, and on the morning of November 13, 1930, the Dollar Title and Trust Company was taken over by the Secretary of Banking of the Commonwealth of Pennsylvania.
The cash collected in the amount of $478.77 for Mrs. George Kinda by John J. Buday was in the cash drawer of the foreign department of the Dollar Title and Trust Company. The money was turned over to the Banking *283Department with notice to said department that the money was collected for Mrs. George Kinda.
Prom these undisputed facts it seems clear that the funds of the bank were increased in the amount of $478.77 by the money which belonged to Mrs. George Kinda. The bank became a trustee ex maleficio as to-moneys received and clearly comes within the decision of the court laid down in the case of Cameron v. Carnegie Trust Co., 292 Pa. 114.

Order

And now, March 31, 1932, this matter came on to be heard on exception, and after due consideration the exception is sustained.
From W. G. Barker, Mercer, Pa.